Title: From George Washington to Henry Laurens, 21 May 1778
From: Washington, George
To: Laurens, Henry


                    
                        Sir
                        Head Qrs Valley Forge May 21st 1778
                    
                    General McIntosh will have the honor to deliver you this. He is now on his way to take the command at Pitsburg and in the western frontiers, and waites on Congress for their instructions.
                    I would also take the liberty of submitting to Congress the inclosed account of Expences incurred by the General in his Journey from Georgia to join this Army, and which he presented to me and to the Auditors for payment. I did not know how far I might be authorized to comply with his request, and therefore lay the matter before Congress. At the same time I would observe, that nothing appears to me more equitable, than that claims of this sort, where they are not immoderate, should be satisfied by the public. If this were not the case, the expences of an Officer, when ordered from one post to another, especially where they are distant, would sink the whole or a very large part of his pay. The charges attending the General’s journey from hence to Pitsburg will require equal attention, and the whole I am persuaded will meet with a just and suitable provision. I have the Honor to be with great respect Sir Your Most Obedt Servant
                    
                        Go: Washington
                    
                 